DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 7, 9-10, 13, 16-17 rejected under 35 U.S.C. 101 because: the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
As per claims 1, 9, 16, they  recite “… determining, … a set of regenerator sites in a multi-layer network; determining, … a set of candidate regenerator sites; selecting, …, from the set of candidate regenerator sites, a best regenerator site; and moving, …, the best regenerator site from the set of candidate regenerator sites into the set of regenerator sites ….” In lines 6-9.  The analysis under 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is discussed as follows.
Step 1, Yes: claims 1, 9, 16 directed to process or machine.
Step 2A prong 1, Yes, abstract idea(s) recited:  The identified claim limitations is identified herein as a reciting multiple abstract ideas:- mental process, and mathematical concept which are two of the groupings of The Groupings of Abstract Ideas Enumerated in the PEG.  Under the 2019 PEG, the “mental processes” grouping 
Step 2A prong 2, No:  The claim does not recite additional limitation that integrates the judicial exception into a practical application.   In the instant case, the claim merely recites that a processor (network planning system) performs these steps.  The additional limitations does not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, and does not imposes a meaningful limit on the judicial exceptions identified above.  
Step 2B, No:  the additional limitations does not amount to significantly more.  Instant claims 1 additionally recites “processor” and “multilayer network”.  The additional elements, taken individually and in combination, do not result in the claim, as a whole, 
As per claims 2, 10, 17, they do not integrate the judicial exception into a practical application, nor recite any additional limitations that amount to significantly more than the exception.  These merely recites an additional mathematic function-rank function, which is a mathematical calculation something that can be performed as a mental process.  The analysis is similar to that above with respect to claim 1.    
As per claims 5, 7, 13 The claims only recite that the mathematical calculation is using weighted functions.  This is mental process and mathematical calculations similar to that discussed above.  These claims do not integrate the judicial exception into a practical application, nor recite any additional limitations that amount to significantly more than the exception. 
In view of the analysis, the claims 1-2, 5, 7, 9-10, 13, 16-17 are not eligible under 35 USC 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8-11, 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-7 of U.S. Patent No. US 10432342 B1.  
Although the claims at issue are not identical, they are not patentably distinct from each other because (anticipation analysis):
As per claim 1, US 10432342 B1 also recites a method comprising: determining, by a network planning system comprising a processor (Col 27 lines 6-7), a set of regenerator sites  in a multi-layer network (Col 27 lines 11, 14-15); determining, by the network planning system, a set of candidate regenerator sites (Col 27 18-20); selecting, by the network planning system, from the set of candidate regenerator sites, a best regenerator site (Col 27 lines 27-29); and moving, by the network planning system, the best regenerator site from the set of candidate regenerator sites into the set of regenerator sites (Col 27 lines 30-32).
As per claim 2, US 10432342 B1 also recites wherein selecting, by the network planning system, from the set of candidate regenerator sites, the best regenerator site comprises selecting, by the network planning system, from the set of candidate regenerator sites, the best regenerator site based upon a rank function (Col 27 lines 50-51).
As per claim 3, US 10432342 B1 also recites wherein the multi-layer network comprises an IP layer and an optical layer (US 10432342 B1 claim 1, claim 7 recites both layers); and wherein selecting, by the network planning system, from the set of candidate regenerator sites, the best regenerator site based upon the rank function comprises selecting, from a set of optical nodes operating in the optical layer, a specific optical node as the best regenerator site, wherein the specific optical node belongs to a minimum cost path of a highest number of node pairs that do not have a valid path (US 10432342 B1 claim 3).
As per claim 8, US 10432342 B1 also recites further comprising, in response to a failure, restoring a path in the multi-layer network using a best set of regenerator sites comprising the best regenerator site (US 10432342 B1 claim 6); and wherein the failure comprises: a router failure of a router operating within an IP layer of the multi-layer network; or an optical fiber failure of an optical fiber operating within an optical layer of the multi-layer network (US 10432342 B1 claim 7).
As per claims 9-11, 16-18 have limitation similar to claims 1-3 and are rejected for same reasons as above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Bryskin [US 20140207967 A1] in view of Bathula [“Cost Optimization Using Regenerator Site Concentration and Routing in ROADM Networks”, 2013 9th International Conference on the Design of Reliable Communication Networks (DRCN)].
As per claim 1, Bryskin teaches a network planning system (Bryskin ¶0006 “management plane automation tools”, ¶0055 “NMS”) comprising a processor (Bryskin ¶0006 “management plane automation tools” ¶0043 “FIG. 1 can be implemented by a computer program executed by a calculation unit such as a microprocessor” ) in a multi-layer (Bryskin ¶0002, ¶0006 “multi-domain multi-layer network”).
Bryskin does not expressly teach the steps of determining a set of regenerator sites in a network; determining, by the network planning system, a set of candidate regenerator sites;  selecting, from the set of candidate regenerator sites, a best regenerator site; and moving, the best regenerator site from the set of candidate regenerator sites into the set of regenerator sites.
Bathula in same field of routing in ROADM networks, teach steps of determining a set of regenerator sites in a network (Bathula Page 140 RHS RS for CRLP.  Page 143 RHS RSCRLP);
determining, by the network planning system, a set of candidate regenerator sites (Bathula Page 141 “A set  C of candidate regenerator sites (for future placement).”); 
selecting, from the set of candidate regenerator sites, a best regenerator site (Bathula Page 142 LHS section A and B where best candidate is identified ); and
moving, the best regenerator site from the set of candidate regenerator sites into the set of regenerator sites (Bathula 143 RSD = RSCRLP ∪  ΔRS.  Here ΔRS is the additional sites identified by CRLP algorithm. The union of sets implies the new sites are moved to the original set RSCRLP ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Bryskin by integrating the cost optimization scheme in Bathula.  The purpose of applying the scheme is to reduce the number of regenerator sites, and providing survivable networks where second path is supported (Bathula abstract). Hence this scheme would provide an improvement to the multilayer network in Bryskin by providing these advantages of the cost optimization scheme in Bathula. 
As per claim 2, Bryskin in view of Bathula further teaches wherein selecting, by the network planning system, from the set of candidate regenerator sites, the best regenerator site comprises selecting, by the network planning system, from the set of candidate regenerator sites, the best regenerator site based upon a rank function (Bathula Page 142 LHS section B “Rank function for selecting best candidate”).
As per claim 3, Bryskin in view of Bathula further teaches wherein the multi-layer network comprises an IP layer and an optical layer (Bryskin Fig 2); and wherein selecting, by the network planning system, from the set of candidate regenerator sites, the best regenerator site based upon the rank function comprises selecting, from a set of optical nodes operating in the optical layer, a specific optical node as the best regenerator site (Bathula Page 142 LHS section B “Rank function for selecting best candidate” Site refers to nodes of Fig 1), wherein the specific optical node belongs to a minimum cost path of a highest number of node pairs that do not have a valid path (Bathula Page 142 LHS “select the node that belongs to min-hop paths of highest number of pairs from those that don’t already have a valid path.”.  Page 143, algorithm for minimum cost adjusts values of R+ and R- for minimum cost).
As per claim 4, Bryskin in view of Bathula further teaches wherein the multi-layer network comprises an IP layer and an optical layer (Bryskin Fig 2); and wherein selecting, by the network planning system, from the set of candidate regenerator sites, the best regenerator site based upon the rank function comprises counting node pairs that provide a valid path as a result of placing a regenerator at a specific optical node of a set of optical nodes operating in the optical layer, wherein the specific optical node has a highest number of node pairs (Bathula Page 142 LHS “Another possibility is to only count source-destination pairs which get a valid path as a result of placing a regenerator on node v.”).
As per claim 5, Bryskin in view of Bathula further teaches , wherein selecting, by the network planning system, from the set of candidate regenerator sites, the best regenerator site based upon the rank function comprises selecting, by the network planning system, from the set of candidate regenerator sites, the best regenerator site based upon a weighted combination of two rank functions (Bathula Page 142 LHS “We get around this by considering a weighted combination of the two rank rules”).
As per claim 6, Bryskin in view of Bathula further teaches wherein a first rank function of the two rank functions selects, from a set of optical nodes operating in an optical layer of the multi-layer network, a first specific optical node as the best regenerator site, wherein the first specific optical node belongs to a minimum cost path of a highest number of node pairs that do not have a valid path (Bathula Page 142 LHS equation 1); and wherein a second rank function of the two rank functions counts node pairs that provide a valid path as a result of placing a regenerator at a second specific optical node of the set of optical nodes operating in the optical layer (Bathula Page 142 LHS equation 2), wherein the second specific optical node has a highest number of node pairs (Bathula Page 142 LHS  “…paths of highest number of pairs …”).
As per claim 7, Bryskin in view of Bathula further teaches wherein the weighted combination is biased towards the second rank function (Bathula Page 142 LHS “The overall effect of using (3) is the ramp(v) has the dominant effect in picking the “best” candidate”, implies biased towards second rank function).
As per claim 8, Bryskin in view of Bathula further teaches further comprising, in response to a failure, restoring a path in the multi-layer network using a best set of regenerator sites comprising the best regenerator site (Bathula Page 143 RHS survivable network during link failure); and wherein the failure comprises: a router failure of a router operating within an IP layer of the multi-layer network; or an optical fiber failure of an optical fiber operating within an optical layer of the multi-layer network (Bathula Page 143 RHS “link failure”).
As per claims 9-20, they have limitations similar to claims 1-8 and are rejected for same reasons as above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793